Citation Nr: 1625532	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-03 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for cervical strain with mild degenerative arthritis at C5-6 with minimal degenerative disc disease at C4-6, effective October 1, 2012, to include the issue of entitlement to higher disability ratings, currently rated as 40 percent prior to October 1, 2012, and 20 percent since then.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, April 2012, and July 2012 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran filed a Notice of Disagreement (NOD) in July 2012.  The RO issued a Statement of the Case (SOC) in December 2012.  In January 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a June 2014 statement, the Veteran requested a Board videoconference hearing at the local RO.  To date, the Veteran has not been scheduled for his clearly requested BVA videoconference hearing at the local RO in St. Paul, Minnesota.  The Veteran's appeal must be remanded to the RO for the Veteran to be scheduled for a Board videoconference hearing on the issue. 

Accordingly, the case is REMANDED for the following action:

Pursuant to a June 2014 statement by the Veteran, schedule the Veteran for a Board videoconference hearing.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  Ensure that the Veteran is sent a notification letter at his correct mailing address.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




